Citation Nr: 0507981	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to an initial compensable evaluation for 
bilateral status post leg stress fractures.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral Achilles' tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. 

The RO, in pertinent part, denied entitlement to service 
connection for a low back injury and frostbite of the feet, 
and granted service connection for status post bilateral leg 
stress fractures with an assignment of a non-compensable 
evaluation effective June 1992.

In April 1997, the Board remanded the case to the RO to 
comply with an outstanding Travel Board request.  The veteran 
failed to appear for hearings in July 1995, January 1997, 
September 1997, and December 1999.  

In December 1999, a Veterans Law Judge determined that the 
veteran had been afforded multiple opportunities to appear 
for Travel Board hearings.  The Veterans Law Judge determined 
that good cause had not been shown to schedule an additional 
hearing.  As such, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(e).

In February 2000, the Board determined that claims of 
entitlement to service connection for a low back injury and a 
bilateral foot injury were not well grounded.  The claim of 
entitlement to an initial compensable evaluation for 
bilateral status post leg stress fractures was remanded for 
further development.

The veteran filed a motion to reconsider the February 2000 
Board decision.  The Board denied his motion in June 2000.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).

CAVC granted the Appellee's Unopposed Motion for Remand and 
to Stay Proceedings and in a December 2000 Order, vacated the 
part of the February 2000 Board decision that denied service 
connection for a low back injury and a bilateral foot injury.

In January 2002, pursuant to the CAVC Order, the Board 
remanded the veteran's service connection claims for further 
development and adjudication in accordance with the Veteran's 
Claims Assistance Act of 2000 (VCAA).  

In August 2002, pursuant to authority previously authorized 
under 38 C.F.R. § 19.9(a) (2002), the Board undertook 
additional development regarding the issues of an increased, 
compensable evaluation for bilateral status post leg stress 
fractures and service connection for residuals of a low back 
injury.

In a September 2002 rating decision, the RO effectuated the 
Board's September 2002 grant of service connection for 
bilateral Achilles' tendonitis.  A 10 percent evaluation was 
assigned effective June 1992.  As such, the matter is no 
longer in appellate status.

During the pendency of the appeal, the United States Court of 
Appeal for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C.A. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2) denied appellants 
"one review on appeal to the Secretary" when the Board 
considered additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In July 2003, the Board remanded the claims on appeal to the 
AOJ for further development and adjudication.  The claims 
have been returned to the Board for appellate disposition.

The issue of entitlement to an initial compensable evaluation 
for bilateral status post leg stress fractures is addressed 
in the REMAND portion of the decision below, as is the claim 
of entitlement to an initial evaluation in excess of 10 
percent for bilateral Achilles' tendonitis.  The claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran has raised claims of entitlement to service 
connection for a psychiatric disorder, a right shoulder 
disorder, arthritis, and bilateral tarsal tunnel syndrome 
secondary to the service-connected bilateral Achilles' 
tendonitis.  The veteran has also requested that claims of 
entitlement to Reiter's syndrome and multiple joint 
arthralgias be reopened.  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal decided herein has been 
obtained.

2.  A chronic, acquired low back disorder was not shown in 
service nor has one been linked to service on any basis; 
degenerative joint disease of L5-S1 was not shown until many 
years after the veteran's discharge from service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service nor may service connection be 
presumed for degenerative joint disease of L5-S1. 38 U.S.C.A. 
§§ 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1979 to June 
1982.  The veteran's August 1979 enlistment examination was 
negative for any low back disorder. Service medical records 
reveal the veteran first complained of low back pain in 1979.  
At the time he indicated he injured his back lifting a heavy 
object.  The veteran was diagnosed with muscle strain.

In January 1981, progress notes reveal complaints of low back 
pain of five years duration.  The veteran was again diagnosed 
with back strain.  The veteran made multiple complaints of 
low back pain between 1981 and 1982.  A November 1981 entry 
indicated that low back pain existed prior to service.  X-
rays of the lumbar spine were normal.  In February 1982, back 
pain was further determined to exist prior to service.  A 
bone scintigraphy performed was normal and negative for 
sacroiliitis.

The veteran was afforded a general medical VA examination in 
July 1992.  The veteran complained of back pain from an in-
service injury whereby he was pulled down while holding a 
gun.  He informed the examiner that he had not seen a bone 
specialist for the back injury since service.  The 
neurological examination was nonfocal.  The veteran was 
diagnosed with a back injury by history.

In August 1992, the veteran complained of intermittent low 
back pain during his VA orthopedic examination.  Radiographs 
of the lumbar spine were normal.  The veteran was diagnosed 
with chronic lumbosacral strain, moderately symptomatic.  

VA outpatient treatment records dated between 1992 and 1993 
contain repeated complaints of low back pain.  X-rays taken 
June 1992 and July 1992 of the lumbar spine were negative.  
X-rays dated in December 1992 showed no degenerative changes.

Records from Ben Taub General Hospital dated between 1998 and 
1999 reveal the veteran complained of low back pain.  A MRI 
dated in October 1999 showed broad disc bulge of L5-S1 and 
degenerative disc disease L5-S1.  X-rays dated in October 
1999 of the lumbar spine were negative.

Outpatient treatment records from the Houston VA Medical 
Center (VAMC) dated between 1992 and 2000 contain complaints 
of low back pain since an in-service injury.  The veteran 
informed examiners that he ruptured two discs when a cannon 
fell on him.  X-rays of the lumbar spine and their results 
are as follows: June 1992, normal; October 1992, well 
maintained disc spaces, alignment preserved, and facets 
appeared unremarkable; June 1993, no significant abnormality; 
February 2002, normal; and May 2002, mild narrowing L5-S1 and 
minimal degenerative joint disease.  A December 1994 MRI 
showed degeneration of the L5-S1 disc with no focal 
herniation or stenosis.  A MRI performed in September 1995 
showed degeneration of the L5-S1 disc, no focal herniation or 
stenosis.  A May 2002 MRI resulted in a grossly normal study.

Private medical records from Larry Gist State Jail contain 
complaints of low back pain.  The veteran indicated that he 
previously injured his back.  Lumbar spine x-rays dated in 
July 2001 show no specific abnormalities.  Treatment notes 
from Harris County Jail Facility dated between 1999 and 2001 
also contain complaints of chronic low back pain.  In 
November 2000, he reported that back pain was of a 10-year 
duration.

In May 2002, the veteran was afforded a VA spine examination.  
The veteran's claims file and service medical records were 
reviewed.  The veteran described a history of low back pain 
beginning in service.  The examiner noted that the veteran 
was diagnosed with back strain as early as 1979.  The 
examiner further noted that there were no significant 
radicular symptoms or neurological abnormalities found.  A 
bone scan was normal.  The veteran reported no treatment 
between 1982 and 1992.  A 1994 MRI conducted at VA showed 
mild degenerative change at L5-S1 and no evidence of 
herniated disc.  X-rays taken in conjunction with the May 
2002 examination were normal.  There was no evidence of 
significant degenerative change or osteophytic formations.  
The veteran was diagnosed with a history of low back pain.  
The May 2002 examiner opined that the veteran did not have a 
chronic acquired disorder of the back.

In July 2004, the examiner who conducted the May 2002 VA 
examination provided an addendum opinion.  He indicated that 
the May 2002 MRI results were reviewed and that an additional 
physical examination was not necessary.  The examiner further 
opined that the veteran did not have a chronic acquired 
disorder of the back, either related to service, or 
otherwise.

A January 2005 lay statement from the veteran's sister 
indicated that the veteran lived with her since 1982.  She 
stated that the veteran complained of back problems, as soon 
as he was discharged from service.  She concluded that his 
problems started during his military service.

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service connection may be granted for a number of chronic 
diseases such as arthritis if, after 90 days of service, such 
disorders are shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disorder. 38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 
38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The June 1992 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefits 
sought.  Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the January 1993, February 1993, 
April 1993, July 1993, and May 1994 rating decisions, the 
March 1993 statement of the case (SOC), the May 1993, July 
1993, May 1994, August 1997, May 2002, and December 2004 
supplemental statements of the case, and the May 2004 letter 
from the VBA AMC explaining the provisions of the VCAA.  

The May 2004 letter clearly indicated what type of evidence 
was necessary to establish service connection for residuals 
of a low back injury.  The letter specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Private treatment 
records, VA outpatient treatment records, lay statements, and 
reports of VA examination have been obtained in support of 
his claim.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of nine months to respond to that VCAA notice, and 
that the appellant has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claim.  Id.  The requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

The RO made an attempt and one follow-up attempt to obtain 
records from LBJ Hospital, to no avail.  The veteran was 
notified of this in the December 2004 supplemental statement 
of the case.  Thus, VA has satisfied its duty to assist with 
respect to this particular provider.  38 C.F.R. 
§ 3.159(b)(1).  In a January 2005 letter from the veteran he 
indicated that he was enclosing a letter from his niece, who 
was a doctor.  However, her letter was not attached.  The 
veteran summarized her letter and stated that she reviewed 
his records from Ben Taub Hospital and the service.  He 
reported that she stated that he had disk disease at the L5-
S1 level.  He did not indicate that she related these 
findings to his service.  He also stated that she did not 
review his MRI reports from VA.  As the veteran did not 
indicate his niece offered a nexus opinion, that she did not 
review MRI reports from VA, and that she indicated a MRI 
showed disc disease, of which the Board has copies, there is 
no prejudice to the veteran in proceeding without her 
statement.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

A substantially complete application was made in June 1992.  
Thereafter, in the January 1993 rating decision, the RO 
denied the claim.  Only after that rating action was 
promulgated did the AOJ provide specific VCAA notice.  
However, the May 2004 VCAA letter was mailed pursuant to 
Board remand.  The letter informed the   
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.

Because the May 2004 VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini II.  The CAVC did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The May 2004 notice in essence invited the 
veteran to submit any evidence he had regarding the 
matter at issue.  Also, the Board notes that the medical 
records collectively address the relevant question in 
this case.  It is the opinion of the Board that the 
veteran has been given VCAA content-complying notice in 
this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in May 2004, the veteran was provided with a 
supplemental statement of the case, in December 2004.  This 
supplemental statement of the case considered the recently 
submitted evidence and readjudicated the claim.  The veteran 
was provided with the reasoning behind the decision to 
continue the denial of service connection for residuals of a 
low back injury.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Service Connection

The veteran contends that he suffers from a low back disorder 
as a result of a cannon falling on him during his active 
service.  The Board has considered all the evidence of record 
and in light of the applicable laws and regulations, finds 
that service connection for a low back disorder as a residual 
of a low back injury is not warranted.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the instant case, the veteran's service medical records 
are devoid of any chronic back disorder, no matter how many 
complaints of low back pain there were in service.  Despite 
complaints of low back pain, there was no indication in the 
veteran's service medical records of: (1) an injury involving 
a cannon; (2) a diagnosed low back disorder other than acute 
muscle strain; or (3) any radiographic evidence of 
degenerative disc disease, rupture or herniation.  X-rays in 
November 1981 were normal.  

The veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects or disorders noted at entrance into service or 
where clear and unmistakable evidence demonstrates that an 
injury existed prior to service. 38 C.F.R. § 3.304(b).  
Service medical records dated in 1981 indicated that the 
veteran reported low back pain had existed for a duration of 
at least five years.  On a few other occasions, back pain was 
determined to exist prior to service.  

These entries rebut the presumption of soundness and 
demonstrate, by the veteran's own admission to examiners 
during active duty service that a back injury existed prior 
to service.  There is no indication that any pre-existing 
back disorder underwent an increase in disability during the 
veteran's service.  38 C.F.R. § 3.306.

In various statements, the veteran has asserted that he has 
suffered from residuals of a low back injury since his 
discharge from service.  However, the first post-service 
treatment was not until 1992, some ten years after the 
veteran's discharge from service.  Even if the Board were to 
concede the existence of an inservice low back injury, there 
has been no showing of a continuity of symptomatology since 
the veteran's discharge from service.  38 C.F.R. § 3.303(b).

Service connection for degeneration of L5-S1 is not warranted 
on a presumptive basis as the first radiographic evidence was 
upon MRI in December 1994.  This is clearly outside the one-
year presumptive period for chronic diseases.  38 C.F.R. 
§§ 3.307, 3.309. 

Finally, there is no medical evidence of a nexus between the 
veteran's active duty service and his post service 
degeneration of L5-S1.  Notably, the VA examiner in May 2002 
and in a July 2004 addendum opinion found that the veteran 
did not have an ongoing chronic acquired disorder of the 
back, related to service or otherwise.  

Despite the veteran's sincere belief that he has a low back 
disorder as a result of an in-service injury, his opinion is 
not probative of the matter on appeal as he is not competent 
to offer medical opinions.  Espiritu, supra.  Similarly, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence is not in relative equipoise.  The preponderance 
of the evidence is against the claim, and must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.


REMAND

The veteran has also filed a claim of entitlement to an 
initial compensable evaluation for bilateral status post leg 
stress fractures.  A preliminary review of the record 
discloses this matter is not ready for appellate disposition.

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

While a VCAA letter was mailed in May 2004, the criteria 
necessary to warrant an increased compensable evaluation for 
bilateral status post leg stress fractures were not provided.  
No other document or documents are adequate to discharge this 
duty under the VCAA.  As such, the matter must be remanded 
for compliance with the notice and duty to assist provisions 
of the VCAA.  

Absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The CAVC has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The veteran was scheduled for a VA neurology examination in 
June 2004.  The veteran failed to appear; however, the 
veteran was imprisoned.  In an October 2004 statement, the 
veteran requested an additional VA examination.  He indicated 
that he was incarcerated at the time of June 2004 
appointment.  He attached a copy of his release record 
indicating that he was to be released from prison on July 27, 
2004.  A VA examination was not rescheduled.  

A review of the record also discloses that the last VA 
examination of record that specifically addressed the 
veteran's bilateral status post leg fractures, is dated in 
August 1992.  The Board finds that the August 1992 VA 
examination is inadequate for evaluating the veteran's 
current level of impairment.  38 C.F.R. § 4.70 (2004).  In 
addition, as the aforementioned report of examination is over 
12 years old, a re-examination is necessary to verify whether 
there has been an improvement in the veteran's bilateral 
status post leg stress fractures or a material change in 
disability. 38 C.F.R. § 3.327(a) (2004).

In September 2002, the RO effectuated the Board's September 
2002 grant of service connection for bilateral Achilles' 
tendonitis and assigned a 10 percent rating effective June 
1992.  The veteran filed a timely notice of disagreement in 
November 2002 with respect to the initial rating assigned.  
However, the RO failed to issue a SOC.  Thus, the Board is 
required to remand this claim to the RO for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to an initial 
compensable rating for bilateral status 
post stress leg fractures and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  He should be 
specifically advised to submit any 
information in his possession that 
pertains to his claim.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for status post bilateral leg 
stress fractures since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran, to 
include on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his bilateral 
status post leg stress fractures.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and pertinent documents therein 
were reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
rating criteria contained in 38 C.F.R. 
§ 4.71a, DC 5262 when providing the 
clinical assessment for status post 
bilateral leg stress fractures.

The examiner is asked to render an 
opinion as to whether the veteran's 
bilateral leg stress fractures are 
productive of impairment of the tibia and 
fibula with: slight knee or ankle 
disability; moderate knee or ankle 
disability; marked knee or ankle 
disability; or nonunion, with loose 
motion, requiring a brace.

All opinions expressed must be 
accompanied by complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The VBA AMC should issue a statement 
of the case concerning the issue of 
entitlement to an initial rating in 
excess of 10 percent for bilateral 
Achilles' tendonitis.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial compensable rating for status 
post bilateral leg stress fractures.  In 
so doing, the VBA AMC should include 
documentation of its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2004), and Fenderson v. West, 12 Vet. 
App.  119 (1999), referable to initial 
grants of service connection and 
assignment of "staged" ratings.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of 
his claim of entitlement to an initial compensable rating for 
status post bilateral leg stress fractures and may result in 
a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


